Exhibit 10.3

Radian Group Inc. Pension Plan

Amended and Restated Effective January 1, 1997

Amendment No. 6

WHEREAS, Radian Group Inc. (the “Company”) maintains the Radian Group Inc.
Pension Plan (the “Plan”) amended and restated in its entirety effective
January 1, 1997 for the benefit of its eligible employees and the eligible
employees of the Participating Employers; and

WHEREAS, the Company, pursuant to the provisions of Section 15.1 of the Plan,
has the ability to amend the Plan by action of the Executive Vice President –
Human Resources; and

WHEREAS, the Company desires to clarify the determination and calculation of
certain retirement benefits in connection with the Plan’s termination, effective
June 1, 2007; and

WHEREAS, the Company finds that it is necessary at this time to revise the Plan
to reflect certain mandatory legislative changes in connection with the Plan’s
termination, effective June 1, 2007.

NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2007, except as
otherwise specified below, in the following respects:

 

1. Article VI shall be amended by revising Section 6.8(a) to read as follows
(new language noted in bold text):

“6.8 Special Distribution Options.

 

  (a)

Immediate Lump Sum – Notwithstanding any provision in the Plan to the contrary,
Participants who are Employees of the Company, a Participating Employer or any
Affiliate at any time between December 31, 2006 and June 1, 2007 shall be
eligible to elect, in lieu of any other available form of benefit and only in
connection with the Plan termination, to receive an immediate single lump sum
payment. Such election shall be made at the time and in the manner prescribed by
the Plan Administrator. Additionally, such election shall be made in accordance
with the requirements of this Article VI and any additional procedures
established by the Plan Administrator in connection with the termination of the
Plan. In the absence of an election within the applicable election period, the
Participant shall be deemed to have elected to defer



--------------------------------------------------------------------------------

 

payment commencement until a later date (if allowed). The single lump sum
payment option described in this paragraph must be elected when initially
offered. This option will not be available after annuity contracts are purchased
in connection with the termination of the Plan.

Participants who satisfy the employment requirements listed above but who
otherwise elect to retire and commence receiving benefits prior to the date that
the immediate lump sum option becomes available shall remain eligible to elect
such lump sum option when offered in connection with the termination. Similar to
other Participants eligible to receive an immediate lump sum under this Section,
this specific group of retired Participants shall be notified (in the time and
manner prescribed by the Plan Administrator) of their right to elect to receive
the remainder of their unpaid benefit in the form of an immediate lump sum
payment. The lump sum shall be determined based on the Actuarial Equivalent
value of their remaining benefits in the form of payment currently being paid.
If such retired Participant does not affirmatively elect to receive a lump sum
at that time, payments will continue in the form initially selected and no
future changes in payment form will be permitted.

Notwithstanding the foregoing, for participants who satisfy the employment
requirements listed above but who have not commenced receiving benefits prior to
the date that the immediate lump sum option becomes available, the lump sum
payment under this Section shall be equal to the present value of the benefit,
using the Actuarial Equivalent assumptions applicable for lump sum payments,
that the Participant could have received under Section 5.2; provided, however,
the actuarial reduction factors for early payment under Section 5.2 shall be
applicable after the Participant’s Early Retirement Date which the Participant
shall be deemed to reach at the end of the earliest possible Employment Year in
which the Participant satisfied the applicable age and service requirements
under Section 4.2 (determined as if the Participant continued employment through
that date).



--------------------------------------------------------------------------------

In determining the present value of the benefit for a Participant who either has
not reached or will not reach his or her Normal Retirement Date (as defined
under Section 4.1) by the date of their 65th birthday, such Participant’s Normal
Retirement Date will be determined for the purposes of this Section 6.8 only, as
if the Participant continued employment through the end of the earliest
Employment Year during which the Participant would have completed five Years of
Service (as defined under Section 1.36).”

 

2. Article XIV shall be amended by adding the following new paragraphs to the
end of Section 14.1 to read as follows:

“In applying the limitations of Code Section 415 to the maximum benefits payable
under the Plan, adjustments are made to the limits expressed under Code
Section 415(b) if payments are made in a form other than a Single Life Annuity.
Effective solely for distributions starting in Plan Years beginning on
January 1, 2004 or January 1, 2005, for payment forms subject to Code
Section 417(e)(3), such adjustments to the limits expressed under Code
Section 415(b) shall be made using the greater of the following interest rates:
5.5 percent or the Applicable Interest Rate specified in Section 1.2 (“Actuarial
Equivalent”) of the Plan for calculating lump sums.

Effective for distributions made on or after January 1, 2006, for payment forms
subject to Code Section 417(e)(3), such adjustments to the limits expressed
under Code Section 415(b) shall be made using the greatest of the following
interest rates: 5.5 percent, the rate that provides a benefit of not more than
105 percent of the benefit that would be provided if the applicable interest
rate (as defined in Code Section 417(e)(3)) was the interest rate assumption, or
the Applicable Interest Rate specified in Section 1.2 (“Actuarial Equivalent”)
of the Plan for calculating lump sums.”

WITNESS WHEREOF, Radian Group Inc. has caused this Amendment No. 6 to be
executed by its duly authorized party this 10 day of April, 2007.

 

Radian Group Inc. By:  

/s/ Robert E. Croner

Title:   EVP, Human Resources